DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sebastian (US 2014/0000638) in view of Buchberger (US 2011/0226236). 
Regarding claim 2, Sebastian [Fig. 3-5] teaches an electronic vaping article 10 comprising: a cartridge 90 including a liquid supply region 202, an air channel 260, a heater 56, a wick 302, the liquid supply region including a liquid material, the air channel extending centrally through the liquid supply region, the heater and wick being in fluidic communication with the liquid material and oriented in a transverse direction relative to a longitudinal axis of the electronic vaping article [0122], the wick including a ceramic material [0093] and the heater including an electrically resistive material [0049], the electrically resistive material including a metal alloy; and a power supply section 80 configured to engage with the cartridge so as to supply an electrical current to the heater-wick element [0088].
Sebastian does not teach a single heater-wick element. Buchberger teaches a heater-wick element comprising metal alloy and ceramic material for the advantageous effect that the heat is produced and released directly in the wick body and is transmitted there directly to the liquid material to be evaporated [0053]. It would have been obvious to one of ordinary skill in the art to modify the heater and wick of Sebastian to be a heater-wick element for the above reasons suggested by Buchberger. The limitation of “the heater-wick element being in a form of a block” is not specifically disclosed by modified Sebastian. However, absent evidence of criticality, the claimed limitation is merely a change in shape. The courts have held changes in shape and aesthetic design changes to be prima facie obvious, see and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04.
Regarding claim 3, Sebastian teaches the liquid material includes nicotine [0061]. 
Regarding claim 4, modified Sebastian does not specify an electrical resistance. However, Sebastian teaches there should be an electrical resistance making the heating element useful for providing a sufficient quantity of heat when electrical current flows therethrough [0048]. It would have been obvious to one of ordinary skill in the art to optimize the electrical resistance of the heater-wick element of modified Sebastian as a matter of routine experimentation to providing the desired quantity of heat when electrical current flows therethrough.
Regarding claim 5, modified Sebastian does not specify a porosity. However, Sebastian teaches porosity of the wick can be controlled to alter the capillary action of the wick [0093]. It would have been obvious to one of ordinary skill in the art to optimize the porosity of the heater-wick element of modified Sebastian as a matter of routine experimentation to achieve the desired capillary action.
Regarding claim 6 and 8, modified Sebastian teaches the heater-wick element is formed of a plurality of sintered (fused) particles [Sebastian 0103]. 
Regarding claim 7, Sebastian is silent to particle size. Buchberger teaches powder with a diameter of 1 -10 µm for a heater-wick composite [0135]. As this is a conventional diameter known in the art, it would have been obvious to one of ordinary use for the particles in modified Sebastian to achieve predictable results.
Regarding claim 9, Sebastian teaches the power supply section includes a lithium-ion battery [0032]. 
Regarding claim 10, Sebastian teaches the power supply section includes control circuitry including a puff sensor [0035]. 
Regarding claim 11, Sebastian teaches the power supply section includes an activation light configured to glow when the heater-wick element is activated [0047]. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,986,760. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the present limitations are taught by the claims of the ‘760 patent. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747